Judgment, Supreme Court, New York County, entered on December 23, 1975, affirmed, without costs and without disbursements, for the reasons stated at Special Term. Concur—Murphy, J. P., Lupiano, Birns and Nunez, JJ.; Silverman, J., dissents in the following memorandum: I am unable to say that the order of the Commissioner of the Department of Rent and Housing Maintenance was not supported by substantial evidence, much less that there was no rational basis for the order, or that it was arbitrary or capricious. (Matter of Felin Assoc. v Altman, 41 AD2d 825, affd 34 NY2d 895; Matter of Colton v Berman, 21 NY2d 322, 329.) Accordingly, the judgment appealed from should be reversed and the petition dismissed.